Citation Nr: 0325467	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979.  This matter comes to the 
Board of Veterans' Appeals (Board) from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Waco, 
Texas Regional Office (RO) which, in pertinent part, granted 
service connection for right fourth metacarpal fracture 
residuals and assigned a noncompensable rating.  The Board 
observes that as part of the August 2001 rating decision 
several other issues were adjudicated by the RO; however, the 
issue listed on the title page of this decision is the only 
issue for which the veteran perfected an appeal to the Board 
by the submission of a timely substantive appeal.  


FINDING OF FACT

Throughout the appellate period the veteran's right fourth 
metacarpal fracture residuals have produced complaints of 
pain, numbness, weakness, tingling and cramping, but have not 
been shown to be manifested by extremely unfavorable 
ankylosis.


CONCLUSION OF LAW

A compensable rating for residuals of a fracture of the right 
fourth metacarpal is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5227 (in effect prior to and after 
August 26, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified 
via RO rating decision in August 2001 and statement of the 
case in January 2002 why a compensable rating was not 
warranted.  An April 2001 letter advised him of the VCAA and 
informed him of his and VA's respective responsibilities in 
claim development.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In May 2001 the veteran informed VA that he had no 
additional evidence to submit.  In January 2003 he was 
informed of the changes in the criteria for disorders 
affected by ankylosis and limitation of motion of the hands.  
He was afforded an opportunity to submit additional evidence 
or argument.  He indicated in February 2003 that he had no 
additional evidence to submit.

He has been afforded VA examinations.  There is no indication 
that the evidentiary record is incomplete.  VA has 
accomplished all development possible.  The Board concludes 
that the RO has complied with, or exceeded, the mandates of 
the VCAA and its implementing regulations.


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected right fourth metacarpal 
fracture residuals have been rated under the criteria set out 
in Diagnostic Codes (Codes) 5299-5227.  See 38 C.F.R. 
§§ 4.20, 4.27 (unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.


(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a, Notes following Code 5215.

Under 38 C.F.R. § 4.71a, Code 5227 (as in effect prior to 
August 26, 2002), which governs disability evaluations due to 
ankylosis of individual fingers, other than the thumb, index 
finger and middle finger, a noncompensable rating is 
contemplated in cases where ankylosis of such a finger has 
been demonstrated.  [Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).]  No diagnostic code provides for an evaluation 
higher than noncompensable for injuries in which only the 
little finger is affected, unless there is an extremely 
unfavorable ankylosis of the little finger, or amputation.  
See 38 C.F.R. § 4.71a, Codes 5156 and 5227.

A Note to Code 5227 indicates that, in cases involving 
extremely unfavorable ankylosis, the condition will be 
evaluated as amputation under Diagnostic Codes 5152 through 
5156.  Extremely unfavorable ankylosis of the fingers exists 
when all joints are in extension or in extreme flexion or 
with rotation and angulation of the bones and this will be 
rated as an amputation.  38 C.F.R. § 4.71a, Notes following 
Code 5219.

Effective in August 26, 2002, a new regulation was 
promulgated concerning limitation of motion of individual 
digits.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran, as 
earlier indicated, has been provided these newly revised 
regulations, and informed the Board that he had no additional 
evidence to submit in support of his claim.  The Board also 
observes that the criteria for rating disability of single 
digits is essentially unchanged.  Specifically, the rating 
criteria prior to and after August 26, 2002 provide that 
ankylosis of individual fingers will be rated as non-
compensable.  

Under 38 C.F.R. § 4.71a (as in effect August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.


(iv)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

Under 38 C.F.R. § 4.71a, Code 5227 (as in effect August 26, 
2002), which governs disability evaluations due to ankylosis 
of the ring or little finger, a noncompensable rating is 
contemplated in cases where ankylosis of such a finger has 
been demonstrated.  No diagnostic code provides for an 
evaluation higher than noncompensable for injuries in which 
only the little finger is affected, unless the criteria for 
amputation have been met.  See 38 C.F.R. § 4.71a, Codes 5156, 
5227, 5230.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Factual Background

Service medical records show that the veteran fractured his 
fourth metacarpal of his right hand in March 1978.  X-rays in 
June 1978 reported that the fracture had healed and was in 
good alignment.  

On October 2000 VA orthopedic clinic consult bilateral carpal 
tunnel syndrome was diagnosed.  The veteran complained of 
cramping type sensation to his hands and of locking of the 
fingers over the past three years.  This was precipitated 
primarily by heavy work (such as lifting boxes or crates) and 
by the veteran doing a lot of chopping and hand work in his 
capacity as a cook.  He also complained of some weakness and 
cramping, but of no specific numbness or tingling.

On November 2000 VA outpatient treatment active range of 
motion of the veteran's hands was reported to be within 
functional limits.  The veteran reported no problems with 
tingling or numbness in the fingers.  He added that he was 
scheduled for surgery in December.  To this, review of the 
claims folder shows that right carpal tunnel surgery had been 
scheduled for December 2000, but was canceled due to the fact 
that the veteran had not been medically cleared for the 
procedure.

VA functional capacity evaluation consult results dated in 
December 2000 show that hand coordination findings were 
within normal limits, and that grip strength was noted to be 
slightly below normal but well within functional limits.

On VA orthopedic and peripheral nerves examination in 
November 2001 the veteran complained of pain, numbness and 
weakness in his right hand for which he underwent carpal 
tunnel syndrome [surgery] in May 2001.  The veteran was noted 
not to be on any medications for his right fourth metacarpal 
fracture residuals but still complained of paresthesias in 
the tips of his right hand.  The examiner reported that the 
veteran had interference with daily activity.  It was noted 
that in his capacity as a cook the veteran experienced 
cramping of his right hand muscles with continued activity.  
He was noted to have increasing difficulty with the chopping 
of food and with picking up objects.  Holding onto objects 
was reported to be painful.  Examination showed weakness of 
the intrinsic muscles of the right hand and sensory 
disturbance at the tips of the digits in the right hand.  No 
paralysis was shown, however slight thenar muscle wasting in 
the right hand due to long-term affect of carpal tunnel 
syndrome was reported.  The examiner added that there was no 
joint involvement except for the right wrist which was not a 
service-related injury.  Residuals of right fourth metacarpal 
fracture was diagnosed.  

Analysis

After careful review of the entire evidentiary record, it is 
the Board's judgment that a compensable rating for the 
veteran's service-connected right fourth metacarpal fracture 
residuals is not warranted.  While the recent VA examinations 
conducted in November 2001 did not include medical findings 
reflective of the degree, if any, of ankylosis manifested by 
the veteran's right fourth metacarpal, the report did note 
that no joint involvement except for the right wrist was 
shown.  These current medical findings do not reflect a 
change, in relation to the veteran's medical history, of 
symptomatology concerning problems associated with the 
veteran's service-connected right finger disorder.  While 
causing difficulty, it was noted on recent VA examination 
that the veteran was able to chop food and pick up objects.  
There has been no medical evidence of any ankylosis of the 
fourth right metacarpal.  Therefore, the Board is of the 
opinion that as the veteran's right fourth finger is not 
shown to be ankylosed in an unfavorable position, no basis 
under which to grant a compensable evaluation in this case 
under either the old or new versions of the applicable 
regulation is demonstrated.  The medical evidence simply does 
not reflect symptoms warranting a compensable rating under 
any formulation under either the old or the new/revised 
rating criteria.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  The zero percent rating 
currently assigned reflects the maximum impairment shown 
during the instant appeal period, and a compensable rating is 
not warranted.


The Board is required to take pain symptoms and weakness into 
account in ratings evaluations.  38 C.F.R. §§ 4.40, 4.45(f); 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
The Board acknowledges that the veteran's fracture residuals 
of the right fourth metacarpal have been reported to be 
productive of pain, and that grip strength was reduced in his 
right hand.  However, the Board points out that the veteran 
has been found to have residuals of a right wrist fracture as 
well as right hand carpal tunnel syndrome, and that service 
connection is not currently in effect for either of these 
conditions.  The veteran's service-connected condition at 
issue includes only the right 4th metacarpal, and the Board 
concludes that the evidence pertaining to this service-
connected condition does not show that an award for 
functional loss due to pain is supported by adequate 
pathology, or by objective demonstration on examination.  
Therefore, an increased rating is not warranted under these 
criteria.

Finally, the Board observes that the evidence of record 
includes findings of complaints made by the veteran in which 
he reported weakness, cramping, tingling and numbness in his 
right hand.  A history of carpal tunnel syndrome surgery was 
reported as part of the November 2001 VA examination.  
Accordingly, it appears that the veteran's right hand 
symptomatology may be due to disabilities distinct from his 
service-connected fracture of the right fourth metacarpal.  
However, the Board may not consider the severity of a 
nonservice-connected disability when determining the proper 
rating for a service-connected disability.


ORDER

A compensable evaluation for residuals of a fracture of the 
right fourth metacarpal is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

